Citation Nr: 1816036	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to April 6, 2015.

2.  Entitlement to an earlier effective date prior to April 6, 2015 for the 100 percent disability rating assigned to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 8, 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Fort Harrison, Montana.  This decision continued an initial rating of 50 percent for posttraumatic stress disorder (PTSD) originally assigned in a June 29, 2010 rating decision.  The Veteran timely appealed through an October 21, 2010 Notice of Disagreement (NOD) requesting a higher initial disability rating. 

On April 18, 2011, the RO issued a Statement of the Case denying an initial disability rating in excess of 50 percent for PTSD.  On July 20, 2011, the Veteran filed a timely VA Form 9/Substantive Appeal.  The Veteran provided testimony at a September 1, 2011 hearing before a Decision Review Officer.  As a result of this personal hearing testimony and additional evidence submitted by the Veteran and accumulated by VA, the RO issued a Supplemental Statement of the Case on May 2, 2013 increasing the initial disability rating for the Veteran's service-connected PTSD to 70 percent, effective January 29, 2010.  An implementing rating decision was issued the same day.  However, as this did not constitute a full grant of the PTSD increased rating claim, the appeal continued.  AB v. Brown, 6 Vet. App. 35 (1993).

On June 24, 2013, the Veteran submitted a written statement withdrawing his appeal for a rating in excess of 70 percent for service-connected PTSD.  This withdrawal was confirmed on the record at the June 24, 2013 Board hearing.  On August 18, 2014, the Board issued a decision dismissing the appeal for a higher initial disability rating for PTSD, but raising a claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Board had dismissed the Veteran's appeal for an increased rating for PTSD due to the Veteran's withdrawal, the Board found that the Veteran's actions continued to "show a clear desire" to pursue a claim of entitlement to TDIU.  The Board remanded the TDIU claim to the RO to obtain a VA examination and medical opinion describing the effect of the Veteran's service-connected PTSD, irritable bowel syndrome, and erectile dysfunction on his employability.  In accordance with the Board's remand, a VA examination was conducted on April 6, 2015. 

On February 1, 2016, the RO issued a rating decision increasing the disability rating for the Veteran's service-connected PTSD to 100 percent, effective April 6, 2015 and denying entitlement to a TDIU prior to April 6, 2015.  The RO explained that once the 100 percent rating was assigned on April 6, 2015, the claim for TDIU from that date forward became moot.  On the same day, the RO issued a Supplemental Statement of the Case denying entitlement to a TDIU prior to April 6, 2015. 

On February 24, 2016, the Veteran filed a timely NOD with the February 1, 2016 rating decision, arguing that the award of a 100 percent rating for service-connected PTSD should have been given an earlier effective date, back to February 2010.  The RO has yet to issue a Statement of the Case readjudicating this earlier effective date claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, on July 22, 2016, the RO issued a Supplemental Statement of the Case readjudicating and denying entitlement to a TDIU prior to April 6, 2015.  The matter has now returned to the Board for appellate consideration.  

As noted supra, the Veteran presented testimony before a Veterans Law Judge at a June 2013 Travel Board hearing.  A transcript of this hearing has been associated with the Veteran's electronic claims file.  The Veterans Law Judge that conducted the June 2013 hearing has since retired from the Board and is no longer available to participate in adjudicating these claims.  In an October 2017 letter, the Board notified the Veteran regarding his right to request another hearing before a new Veterans Law Judge.  The Veteran responded in February 2018 that he did not wish to appear at a second Board hearing.  Consequently, the undersigned Veterans Law Judge has been assigned pursuant to 38 C.F.R. § 19.3(b) to review this appeal based on the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The RO has not issued a Statement of the Case readjudicating the Veteran's claim of entitlement to an earlier effective date for the 100 percent rating for his service-connected PTSD, therefore a remand is required.  Manlincon, 12 Vet. App. at 240-241.  The Board finds that the issue of entitlement to TDIU prior to April 6, 2015 is inextricably intertwined with the earlier effective date claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  A decision on the earlier effective date claim has the potential to legally moot the Veteran's TDIU claim; thus the TDIU claim cannot be adjudicated at this juncture and must be remanded pending the outcome of the RO's adjudication of the earlier effective date claim in a Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an earlier effective date prior to April 6, 2015 for the 100 percent disability rating assigned to service-connected PTSD.  This claim should not be returned to the Board unless the Veteran perfects an appeal by filing a timely VA form 9/Substantive Appeal. 

2. AFTER resolution of earlier effective date claim, the RO should again review the appeal for a TDIU prior to April 6, 2015.  Any evidentiary development which may become apparent should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




